ICJ_116_ArmedActivities_COD_UGA_2001-11-29_ORD_01_NA_01_FR.txt. 684

DÉCLARATION DE M. VERHOEVEN

C’est à la lumière des objectifs auxquels répond l'institution des de-
mandes reconventionnelles qu'il convient, me semble-t-il, d'apprécier le
lien de connexité que celles-ci doivent présenter avec la demande princi-
pale pour être recevables. Ces objectifs ne sont pas toujours parfai-
tement clairs. Si l’on en juge par référence aux pratiques nationales, une
double considération paraît déterminante: permettre au juge d’avoir
du litige dont il est saisi une connaissance plus complète et plus exacte,
d’une part, prévenir le risque de décisions difficilement compatibles,
voire franchement contradictoires, d'autre part. C’est a ces conditions
seulement que la demande reconventionnelle permet de faire utilement
l'économie d'un procès supplémentaire.

L’explication est raisonnable. Doit-elle être différente lorsque sont en
cause des juridictions internationales? Je n’en vois pas la raison. S'il en va
bien ainsi, c'est à la lumière des objectifs précités qu'il y a dès lors lieu de
comprendre les critères de connexité qui ont été à ce jour mis en avant
par la Cour pour déclarer recevables des demandes reconventionnelles
(faits de même nature, même ensemble factuel complexe, mêmes buts
juridiques). Il me paraîtrait toutefois erroné de les appliquer d’une manière
purement «mécanique», en perdant de vue les raisons qui expliquent fon-
damentalement que le juge se saisisse de la demande du défendeur sans le
contraindre à une nouvelle instance. Une application trop rigide risque-
rait en effet de réduire d’une manière excessive les demandes qui puissent
effectivement être introduites reconventionnellement; elle pourrait aussi
méconnaitre l'autonomie respective de la demande principale et de la
demande reconventionnelle, soulignée par la Cour, qui implique néces-
sairement qu'elles puissent ne pas avoir ni un objet ni un même fonde-
ment; il ne peut être exclu enfin que d’autres critères soient jugés perti-
nents, dans d’autres circonstances, pour décider de la recevabilité d'une
demande reconventionnelle. L'important est toujours que la Cour soit en
mesure de «mieux» juger et que la crédibilité de la chose jugée soit pré-
servée des risques que lui feraient courir des prononcés incompatibles.

Cela dit, il est propre au juge international de ne disposer à ce jour que
d’une juridiction purement volontaire. Celle-ci n'existe que parce que et
dans la mesure où les parties l’ont voulue. Il est dès lors possible que le
juge ne puisse plus, faute d’un accord, connaître demain de la demande
qui lui est aujourd'hui présentée reconventionnellement. Faut-il en
déduire que la Cour devrait faire preuve d'un «libéralisme» particulier
lorsqu'elle statue sur la recevabilité d’une demande reconventionnelle, et
en particulier sur l'exigence de connexité à laquelle celle-ci est subordon-
née? J'en doute fort. Il est vrai que le règlement pacifique des différends

28
685 ACTIVITÉS ARMÉES (DÉCL. VERHOEVEN)

pourrait s’en trouver renforcé. Le risque est toutefois que cela incite les
Etats à se détourner d’un juge qui lui réserve trop de «surprises» plutôt
qu'à s’y soumettre. En outre, la logique interne d’un système de juridic-
tion volontaire commande sans doute, toute politique juridictionnelle
mise à part, une rigueur particulière dans l'appréciation du lien que, sous
peine d’irrecevabilité, la demande reconventionnelle doit présenter avec
la demande principale.

C’est parce que l’attaque contre la mission diplomatique de POuganda
à Kinshasa, dont fait état le défendeur, ne me paraît pas de nature à éclai-
rer utilement la Cour sur l’agression armée et sur l’occupation illégale
d'une partie de son territoire dont se prétend victime la République
démocratique du Congo, qui sont au cœur de la demande principale, que
jai voté contre la recevabilité de la deuxième demande reconventionnelle
du défendeur. Compte tenu des observations qui précèdent, il me semble
que la seule circonstance que cette attaque s’inscrive dans une histoire
conflictuelle dont les facettes sont multiples ne suffit pas à justifier que le
défendeur soit autorisé à en saisir reconventionnellement la Cour.

{ Signé) Joe VERHOEVEN.

29
